                       4:18-cv-04063-SEM-TSH # 69             Page 1 of 2
                                                                                                   E-FILED
                                                                       Friday, 16 August, 2019 03:36:18 PM
                                                                               Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS

 AARON O’NEAL,                                  )
                                                )
        Plaintiff,                              )
 vs.                                            )
                                                )
 JOHN BALDWIN, DIRECTOR,                        )
 ILLINOIS DEPARTMENT OF                         )
 CORRECTIONS, in his official and               )
 individual capacity; MANUEL ROJAS, in          )
 his official and individual capacity;          )
 STEPHANIE DORETHY, in her official             ) Case No.:      18-CV-4063-SEM-TSH
 and individual capacity; FREDDIE               )
 BRITTON, in his official and individual        )
 capacity; ROBERT RODRIGUEZ, in his             )
 official and individual capacity; JOE          )
 LAHOOD, in his official and individual         )
 capacity JOHN FROST, in his official and       )
 individual capacity; STEVE GANS, in his        )
 official and individual capacity, MELISSA      )
 PHOENIX, in her official and individual        )
 capacity,                                      )
                                                )
                Defendants.                     )


                                CERTIFICATE OF SERVICE
       NOW COMES the Defendant, ROBERT RODRIGUEZ, by his attorneys, HEYL,

ROYSTER, VOELKER & ALLEN, and states that the following document was served on the

attorneys of record of all parties to the above cause via electronic service on August 16, 2019

                RESPONSE TO PLAINTIFF’S REQUEST FOR ADMISSIONS

                                                                  Robert Rodriguez,


                                                      BY:______s/ Seth P. Uphoff____________
                                                      HEYL, ROYSTER, VOELKER & ALLEN
                                                          Seth P. Uphoff, ARDC #6290946
                       4:18-cv-04063-SEM-TSH # 69            Page 2 of 2




HEYL, ROYSTER, VOELKER & ALLEN
300 Hamilton Blvd.
P.O. Box 6199
Peoria, Illinois 61601-6199
Telephone 309.676.0400
Facsimile 309.676.3374
Primary Email: peoecf@heylroyster.com
Secondary Email: dperkins@heylroyster.com
Secondary Email: sgullette@heylroyster.com
Secondary Email: suphoff@heylroyster.com
Secondary Email: khamby@heylroyster.com




                                    PROOF OF SERVICE

        I hereby certify that on August 16, 2019, I electronically filed the foregoing instrument,
Certificate of Service of Response to Request for Admissions, with the Clerk of the Court using
the CM/ECF system and I hereby certify that I will mail on August 16, 2019, by United States
Postal Service the same foregoing instrument to the following non-CM/ECF participant:

Mr. Aaron O’Neal, N53022
HILL CORRECTIONAL CENTER
Inmate Mail/Parcels
PO Box 1700
Galesburg, IL 61401

Clayton Ankney
Office of the Attorney General
500 South Second Street
Springfield, IL 62706


                                                         BY:_____s/ Seth P. Uphoff______
                                                                 Seth P. Uphoff
36819492_1




                                                2
